

Exhibit 10.3
 
Summary of the Award Levels and Performance Goals
for the Named Executive Officers
of Brown Shoe Company, Inc.
 

 
Incentive Award as a Percentage of Base Salary (1)
Name and Title of Executive Officer
Minimum
Target
Maximum
Ronald A. Fromm
Chairman of the Board and Chief Executive Officer
0%
80%
160%
Diane M. Sullivan
President
0
70
140
Joseph W. Wood
President, Famous Footwear
0
65
130
Gary M. Rich
President, Brown Shoe Wholesale
0
60
120
David H. Schwartz
Executive Counsel to the Chairman
0
60
120
Andrew M. Rosen
Senior Vice President and Chief Financial Officer
0
65
130



 

(1)  
The 2006 annual incentive plan provides for cash incentive payments linked to
the achievement of financial objectives as measured by the earnings performance
of the Company and/or the earnings and gross margin performance of the Company’s
operating divisions, as compared to targeted levels, as well as individual
objectives.

 
 
 
 

--------------------------------------------------------------------------------

 